[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT
Plaintiffs' motion for summary judgment must be denied.
The court has struggled to set apart the facts apparently remaining in dispute. In the snarl the documents present, that is hard enough. More importantly, however, it has become apparent that if that task were ultimately completed, it would be even more difficult to determine, if any, and, if so, which purported facts were material to a resolution. It may well be that parol evidence not yet before the court would be admissible and necessary.
Some cases are not suited for resolution in this format. CT Page 2381 Complexity, coupled with possible relevance of motive and intent, as well as the prospective need for inference-drawing are all enemies of sound summary judgment disposition. See, e.g., UnitedOil Co. v. Urban Redevelopment Commission, 158 Conn. 364, 375-77
(1969).
Nadeau, J.